Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 1 of 37 PageID# 1673




                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF VIRGINIA
                              Alexandria Division

UNITED STATES OF AMERICA                       )
                                               )        No. 1:19-cr-059
           v.                                  )
                                               )        Hon. Liam O’Grady
DANIEL EVERETTE HALE,                          )
                                               )        Trial: April 5, 2021
          Defendant.                           )


                 DEFENDANT’S PROPOSED JURY INSTRUCTIONS

       Having reviewed the government’s proposed jury instructions, Defendant,

Daniel Everette Hale, by undersigned counsel, responds as follows and submits the

attached defense proposed instructions for inclusion by the Court in its charge to the

jury. The defense reserves the right to modify, withdraw, supplement or substitute

instructions as may be suggested by the evidence in the case before the charge

conference. The defense also reserves the right to supplement these instructions in

response to the government’s presentation of its case and/or with an appropriate

“Theory of the Defense” instruction prior to the charge conference.

 Govt’s Proposed Instruction         Defense Position            Defense Proposed Instruction
 1.      Introduction to the Final   No objection                n/a
 Charge
 2.      Judging the Evidence        No objection                n/a
 3.      Evidence Received in the    No objection                n/a
 Case – Stipulations, Judicial
 Notice, and Inferences Permitted
 4.      Direct and Circumstantial   No objection                n/a
 Evidence
 5.      Inferences from the         No objection                n/a
 Evidence
 6.      Inference of Regularity     Objection, no substitute    n/a
                                     instruction necessary
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 2 of 37 PageID# 1674




Govt’s Proposed Instruction           Defense Position               Defense Proposed Instruction
7.      Evidence Admitted for a       No objection                   n/a
Limited Purpose Only
8.      Jury’s Recollection           No objection                   n/a
Controls
9.      The Question is Not           No objection                   n/a
Evidence
10.     Credibility of Witnesses –    No objection. Defense          Defense No. 1 – Credibility of
Generally                             proposes additional            Witnesses – Law Enforcement
                                      instruction                    and National Security
                                                                     Witnesses
11.      Credibility of Witnesses –   No objection, with “if         n/a
Inconsistent Statement                applicable” section included
12.      Credibility of Witnesses –   No objection                   n/a
The Defendant as a Witness
If applicable
13.      Effect of the Defendant’s    No objection                   n/a
Decision Not to Testify
If applicable
14.      Character Evidence –         No objection                   n/a
Reputation of the Defendant
15.      Credibility of Witnesses –   No objection                   n/a
Bad Reputation for Truth and
Veracity
16.      Credibility of Witnesses –   No objection                   n/a
The Refusal of a Witness or the
Defendant to Answer
17.      Statement or Conduct of      No objection                   n/a
a Defendant
18.      Opinion Evidence – The       No objection                   n/a
Expert Witness
19.      Charts & Summaries           No objection                   n/a
Admitted into Evidence
20.      Objections and Rulings       No objection                   n/a
21.      Court’s Comments to          No objection                   n/a
Counsel
22.      Court’s Questions to         No objection                   n/a
Witnesses
23.      Court’s Comments on          No objection                   n/a
Certain Evidence
24.      Consider Only the            No objection                   n/a
Offense Charged
25.      The Indictment Is Not        No objection                   n/a
Evidence
26.      Presumption of               Objection. Replace with        Defense No. 2 – Presumption
Innocence – Burden of Proof           Defense Proposed               of Innocence – Burden of
                                      Instruction.                   Proof



                                                     2
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 3 of 37 PageID# 1675




Govt’s Proposed Instruction           Defense Position           Defense Proposed Instruction
27.     Consider Each Count           No objection               n/a
Separately
28.     Disjunctive Proof –           Objection. Replace with    Defense No. 3 – Disjunctive
Explained                             defense proposed           Proof - Explained
                                      instruction.
29.     “On or About” –               No objection               n/a
Explained
30.     Count One – The Nature        Objection. Replace with    Defense No. 4 – Count 1 - The
of the Offense Charged                defense proposed           Nature of the Offense
                                      instruction.               Charged
31.     Purpose of the Statute –      Objection. No substitute   n/a
Section 793 of Title 18 of the U.S.   needed.
Code
32.     The Statutes Defining the     Objection. No substitute   n/a
Offenses Charged                      needed.
33.     Elements of the Offense       Objection. Replace with    Defense No. 11 – Count 2 –
Charged – Counts Two and Three        defense proposed           The Nature of the Offense
                                      instructions.              Charged

                                                                 Defense No. 12 – Count 2 –
                                                                 The Essential Elements of the
                                                                 Charged Offense

                                                                 Defense No. 13 – Count 2 –
                                                                 First Element – Possession

                                                                 Defense No. 14 – Count 2 –
                                                                 Second Element – Information
                                                                 Related to the National
                                                                 Defense

                                                                 Defense No. 15 – Count 2 –
                                                                 Third Element – Defendant
                                                                 Willfully Retained or
                                                                 Communicated Information

                                                                 Defense No. 16 – Count 3 –
                                                                 The Nature of the Offense
                                                                 Charged

                                                                 Defense No. 17 – Count 3 –
                                                                 First Element – Possession

                                                                 Defense No. 18 – Count 3 –
                                                                 Second Element – Information




                                                   3
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 4 of 37 PageID# 1676




Govt’s Proposed Instruction        Defense Position          Defense Proposed Instruction
                                                             Relating to the National
                                                             Defense

                                                             Defense No. 19 – Count 3 –
                                                             Third Element – Defendant
                                                             Willfully Communicated
                                                             Information to Person Not
                                                             Entitled to Receive It
34.    Elements of the Offense     Objection. Replace with   Defense No. 5 – The Essential
Charged – Count One                defense proposed          Elements of the Charged
                                   instructions.             Offense – Count 1

                                                             Defense No. 6 – Count 1 –
                                                             First Element – Defendant
                                                             Obtained a Document

                                                             Defense No. 7 – Count 1 –
                                                             Second Element – Information
                                                             Related to the National
                                                             Defense

                                                             Defense No. 8 – Count 1 –
                                                             Third Element – Defendant’s
                                                             Purpose

                                                             Defense No. 9 – Count 1 –
                                                             Fourth Element – Knowledge
                                                             and Intent
35.     Elements of the Offense    No objection.             n/a
Charged – Relevant Definitions
for Counts 1, 2 & 3
36.     Definition of National     Objection. Replace with   Defense No. 10
Defense Information                defense proposed
                                   instruction.
37.     The Nature of the          No objection              n/a
Offense Charged – Count Four –
Disclosure of Classified
Communications Intelligence
Information
38.     The Statute Defining the   No objection              n/a
Offense Charged – Count Four –
Disclosure of Classified
Communications Intelligence
Information
39.     Elements of the Charged    No objection              n/a
Offense – Count Four –



                                                   4
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 5 of 37 PageID# 1677




Govt’s Proposed Instruction        Defense Position             Defense Proposed Instruction
Disclosure of Classified
Communication Intelligence
Information
40.     The Nature of the          No objection                 n/a
Offense Charged – Count Five –
Theft of Government Property
41.     The Statute Defining the   Objection, the instruction   n/a
Offense Charged – Count Five –     should include full
Theft of Government Property       reproduction of statutory
                                   language.
42.      The Essential Elements    Objection, replace with      Defense No. 20 – Count 5 –
of the Charged Offense – Count     defense proposed             The Essential Elements of the
Five                               instruction.                 Charged Conduct
43.      Definitions for Count     No objection                 n/a
Five – Property Belonging to the
United States
44.      Definitions for Count     No objection                 n/a
Five – “Thing of Value” and
“Value”
45.      Definitions for Count     No objection                 n/a
Five – Steal, Conversion and
Conveyance
46.      Definitions for Count     No objection                 n/a
Five – Knowingly
47.      Multiple Sources          Objection, no substitute     n/a
                                   instruction needed.
48.     Venue                      Objection, replace with      Defense No. 21
                                   defense proposed
                                   instruction.
49.     Proof of Knowledge or      No objection                 n/a
Intent
50.     Motive                     No objection                 n/a
51.     Rule 404(b) Evidence If    No objection                 n/a
applicable
52.     Verdict – Election of      No objection                 n/a
Foreperson – Duty to Deliberate
– Unanimity – Punishment –
Form of Verdict –
Communication with the Court
53.     Exhibits                   No objection                 n/a
       N/A                                                      Verdict Form




                                                  5
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 6 of 37 PageID# 1678




                                        Respectfully submitted,

                                        DANIEL EVERETTE HALE,
                                        Defendant

                                        By Counsel,

                                 By:    ____/s/____________
                                        Todd Richman
                                        Cadence Mertz
                                        Assistant Federal Public Defenders
                                        Office of the Federal Public Defender
                                        1650 King St, Suite 500
                                        Alexandria, VA 22314
                                        Phone: (703) 600-0800
                                        Fax: (703) 600-0880
                                        Email: Todd_Richman@fd.org




                           CERTIFICATE OF SERVICE

       I hereby certify that on March 29, 2021, I will electronically file the foregoing
with the Clerk of the Court using the CM/ECF system, which will then send a
notification of such filing (NEF) to counsel of record.



                                                          /s/
                                               Cadence Mertz
                                               Va. Bar No. 89750
                                               Assistant Federal Public Defender
                                               Office of the Federal Public Defender
                                               1650 King St, Suite 500
                                               Alexandria, VA 22314
                                               Phone: (703) 600-0840
                                               Fax: (703) 600-0880
                                               Email: Cadence_Mertz@fd.org




                                           6
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 7 of 37 PageID# 1679




           DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 1
     Credibility of Witnesses – Law Enforcement and National Security
                                  Witnesses
      You have heard the testimony of law enforcement and national security

officials. The fact that a witness may be employed by the government as a law

enforcement or national security official does not mean that his testimony is

deserving of more or less consideration or greater or lesser weight than that of any

other witness.

      It is quite legitimate for defense counsel to try to attack the credibility of a law

enforcement or national security witness on the grounds that his testimony may be

colored by a personal or professional interest in the outcome of the case.

      It is your decision, after reviewing all the evidence, whether to accept the

testimony of the law enforcement or national security witness and to give that

testimony whatever weight, if any, you find it deserves.




AUTHORITY: Adapted from 1 L. Sand, Modern Federal Jury Instructions § 7-16
(2007).
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 8 of 37 PageID# 1680




           DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 2
                  Presumption of Innocence – Burden of Proof
      I instruct you that you must presume the defendant to be innocent of the

crimes charged. Thus, the defendant, although accused of crimes in the Superseding

Indictment, began the trial with a “clean slate”—with no evidence against him. The

Superseding Indictment, as you already know, is not evidence of any kind. The law

permits nothing but legal evidence presented before the jury in court to be considered

in support of any charge against a defendant. The presumption of innocence alone,

therefore, is sufficient to acquit the defendant.

      The burden is always upon the prosecution to prove guilt beyond a reasonable

doubt. This burden never shifts to a defendant for the law never imposes upon a

defendant in a criminal case the burden or duty of calling any witnesses or producing

any evidence. The defendant is not even obligated to produce any evidence by cross-

examining the witnesses for the government.

      It is not required that the government prove guilt beyond all possible doubt.

The test is one of reasonable doubt. A reasonable doubt is a doubt based upon reason

and common sense—the kind of doubt that would make a reasonable person hesitate

to act. Proof beyond a reasonable doubt must, therefore, be proof of such a convincing

character that a reasonable person would not hesitate to rely and act upon it in the

most important of his or her own affairs.

      Unless the government proves, beyond a reasonable doubt, that the defendant

has committed each and every element of the offenses charged in the Superseding

Indictment, you must find the defendant not guilty of the offenses.


                                            2
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 9 of 37 PageID# 1681




AUTHORITY: 1A Kevin F. O’Malley, Jay E. Grenig & Hon. William C. Lee, Federal
Jury Practice and Instructions § 12:10 (6th ed., updated through Nov. 2020), amended
to conform with Fourth Circuit precedent by removing the disfavored “two inference
instruction,” United States v. Blankenship, 846 F.3d 663, 679 (4th Cir. 2017).




                                         3
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 10 of 37 PageID# 1682




           DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 3
                          Disjunctive Proof – Explained
       The Court instructs the jury that although an individual Count in the

Superseding Indictment may charge that the defendant committed an element of the

offense charged in that Count in several ways, using conjunctive language (for

example, “and”), it is sufficient if the government proves the offense in the disjunctive

(for example, “or”). The jury must find unanimously that each element of the offense

charged in that Count was committed, but on the element that is charged

conjunctively, it is sufficient that the jury unanimously find that the individual

element was committed in one of the conjunctive ways.

       Therefore, I instruct you that it is unnecessary for the government to prove

that the defendant committed an element of a charged offense in each of the ways the

government alleges he committed that element in the Superseding Indictment. It is

sufficient if the government proves beyond a reasonable doubt that the defendant

committed that element through one of the alternative acts as charged, as long as you

all agree that that element was committed through the same particular alternative

act.




AUTHORITY: Adapted from 1A Kevin F. O’Malley, Jay E. Grenig & Hon. William C.
Lee, Federal Jury Practice and Instructions § 13:07 (6th ed., updated through Nov.
2020); United States v. Perry, 560 F.3d 246, 256 (4th Cir. 2009), as corrected (Mar. 31,
2009) (“It is well established that when the Government charges in the conjunctive,
and the statute is worded in the disjunctive, the district court can instruct the jury
in the disjunctive.”).



                                           4
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 11 of 37 PageID# 1683




              DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 4

                 Count 1 – The Nature of the Offense Charged

        The indictment charges the defendant with obtaining national defense

information. The indictment, as amended by the government, reads as follows:

        Beginning on or about February 28, 2014, and continuing to on or May 14,
        2014, in the Eastern District of Virginia and elsewhere, the defendant,
        DANIEL EVERETTE HALE, for the purpose of obtaining information
        respecting the nation defense, unlawfully obtained documents connected
        with the national defense, namely:

    Document       Date Printed           Date of Initial        Classification
                                          Publication
    A              February 28, 2014      October 2015           SECRET
    B              February 28, 2014      October 2015           SECRET
    C              February 28, 2014      October 2015           SECRET
    D              February 28, 2014      October 2015           SECRET
    E              February 28, 2014      October 2015           TOP SECRET
    F              February 28, 2014      October 2015           SECRET
    G              April 3, 2014          April 2015             TOP SECRET
    I              April 20, 2014         August 2014            SECRET
    J              April 20, 2014         December 2015          SECRET
    K              April 20, 2014         April 2015             TOP SECRET
    M              May 14, 2014           August 2014            SECRET

        knowing and having reason to believe at the time he obtained Documents A-
        G, I-K, and M that they had been or would be [ ] disposed of by [Mr. Hale
        himself] contrary to the provisions of Title 18, United States Code, Chapter
        37.

             (In violation of Title 18, United States Code, Section 793(c).)

     The indictment charges the defendant with violating section 793(c) of Title 18

of the United States Code. That section provides:

        Whoever for the purpose [of obtaining information respecting the national
        defense] receives or obtains…any document,…of anything connected with the
        national defense, knowing or having reason to believe at the time he receives


                                          5
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 12 of 37 PageID# 1684




      or obtains . . . that it has been or will be . . . disposed of by any person contrary
      to the provisions of [Chapter 37 of Title 18 of the United States Code, commits
      a crime].




AUTHORITY: Superseding Indictment (as amended in subsequent pleadings); Title
18, United States Code, Section 793(c).




                                            6
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 13 of 37 PageID# 1685




           DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 5

           The Essential Elements of the Charged Offense – Count 1

       Every crime has what are called elements, which are the essential components

 of that crime. For a defendant to be found guilty of a particular crime, the government

 must produce enough evidence to establish each element of the crime beyond a

 reasonable doubt.

       In order to establish a violation of section 793(c) as charged in Count One,

 the government must prove all of the following elements beyond a reasonable doubt:

      First, that on or about February 28, 2014 to on or about May 14, 2014, the

 defendant obtained the Documents A, B, C, D, E, F, G, I, J, K, and M;

      Second, that Documents A, B, C, D, E, F, G, I, J, K, and M were related to

 national defense;

      Third, that the defendant obtained the documents for the purpose of obtaining

 information respecting the national defense; and

      Fourth, that the defendant obtained Documents A, B, C, D, E, F, G, I, J, K,

and M knowing or having reason to believe that he would dispose of the documents

contrary to the provisions of Title 18, United States Code, 37, by communicating,

delivering, or transmitting the documents to a person not entitled to receive them.



AUTHORITY: Adapted from 18 U.S.C. § 793(c); 1 L. Sand, et al., Modern Federal Jury
Instructions, Section 29.03, Instruction 29-15 (2013)




                                           7
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 14 of 37 PageID# 1686




         DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 6

         Count 1 - First Element – Defendant Obtained a Document

      The first element the government must prove beyond a reasonable doubt is

that on February 28, 2014 and continuing to on or about May 14, 2014, the

defendant obtained Documents A, B, C, D, E, F, G, I, J, K, and M.




AUTHORITY: Adapted from 1 L. Sand, et al., Modern Federal Jury Instructions,
Section 29.03, Instruction 29-16 (2013).




                                        8
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 15 of 37 PageID# 1687




          DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 7

   Count 1 - Second Element – Information Related to National Defense

      The second element the government must prove beyond a reasonable doubt

is that the documents are connected with the national defense of the United States.

You must determine whether the Documents A, B, C, D, E, F, G, I, J, K, and M as

described in the Superseding Indictment are directly and reasonably connected

with the national defense.

      Whether information is related to the national defense is defined by law and

requires that the Government prove two things:

      First, the Government must prove that the material is closely held by the

United States Government. Where information has been made public by the United

States government and is found in sources lawfully available to the general public,

it is not closely held and as such does not relate to the national defense. Similarly,

where the information is lawfully available to the public and the United States

Government has made no effort to guard such information, the information itself

does not relate to the national defense. Classified information does not become

lawfully available by virtue of having been leaked.        In determining whether

material is closely held, you may consider whether it has been classified by

appropriate authorities and whether it remained classified on the date or dates

pertinent to the indictment.

      Second, the Government must prove that the disclosure of the material would

be potentially damaging to the United States or might be useful to a foreign nation


                                          9
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 16 of 37 PageID# 1688




or an enemy of the United States.

      The full legal definition of “national defense information” is provided in Jury

Instruction ___.




AUTHORITY: Adapted from 1 L. Sand, et al., Modern Federal Jury Instructions,
Section 29.03, Instruction 29-17 (2013); Adapted from United States v. Mallory, 709
F. Supp. 2d 455 (E.D. Va. 2010), aff’d, 461 F. App’x 352 (4th Cir. 2012); United States
v. Morison, 844 F.2d 1057, 1071-72 (4th Cir. 1988).




                                         10
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 17 of 37 PageID# 1689




           DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 8

               Count 1 - Third Element – Defendant’s Purpose

      The third element the government must prove beyond a reasonable doubt is

that the defendant acted with a specific purpose to obtain national defense

information, as that is defined in the law. I have previously provided to you the

definition of national defense information in Instruction No. ___ addressing the

second element of Count 1.




 AUTHORITY: Adapted from 18 U.S.C. § 793(c); 1 L. Sand, et al., Modern Federal
 Jury Instructions, Section 29.03, Instruction 29-17 (2013); Adapted from United
 States v. Mallory, 709 F. Supp. 2d 455 (E.D. Va. 2010), aff’d, 461 F. App’x 352 (4th
 Cir. 2012); United States v. Morison, 844 F.2d 1057, 1071-72 (4th Cir. 1988).




                                         11
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 18 of 37 PageID# 1690




          DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 9
             Count 1 – Fourth Element - Knowledge and Intent

      The fourth element the government must prove beyond a reasonable doubt

is that the defendant acted knowingly or having reason to believe that he would

dispose of the documents by communicating, delivering or transmitting them to a

person not entitled to receive them.

      An act is done knowingly if it is done voluntary and intentionally and not

because of a mistake or other innocent reason. “Reason to believe” means that the

defendant knew facts from which he concluded or reasonably should have concluded

that the document could be used for the prohibited purpose.

      Unless I instruct you otherwise, as I have for the term “national defense

information,” you should give words used in the Superseding Indictment their

ordinary meaning. In the ordinary usage, the act of “disposing of” something means

to get rid of something, to deal with conclusively, or to rid oneself of physical

possession of the thing.




AUTHORITY: 1 L. Sand, et al., Modern Federal Jury Instructions, Section 29.03,
Instruction 29-18 (2013); United States v. George, 946 F.3d 643, 646 (4th Cir.
2020); United States v. Charlestain, 2012 WL 1952292 at *4 (S.D.FL., May 3,
2012); American Heritage Dictionary; Merriam-Webster.




                                       12
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 19 of 37 PageID# 1691




           DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 10

                   Definition of National Defense Information

      For purposes of Counts 1, 2, and 3, the government must prove beyond a

reasonable doubt that at least one document, writing, photograph, or note the

defendant obtained was connected with the national defense, and that he obtained

such document, writing, photograph, or note for the purpose of obtaining information

respecting the national defense. The terms “information respecting the national

defense” is a legal term of art with a specific definition. It is sometimes also referred

to as “national defense information” or “NDI.” The legal definition of “information

respecting the national defense,” “national defense information,” or “NDI,” is as

follows:

      The term “national defense” refers to all matters that directly or may

reasonably be connected with the national defense of the United States, including

matters relating to the nation’s intelligence capabilities. In other words, the term

“national defense” is a generic concept of broad connotation referring not only to U.S.

military, naval, and air establishments, but also to all related activities of national

defense preparedness.

      To prove that documents, writings, photographs, or notes connect or relate to

the national defense, there are two things that the government must prove. First,

the government must prove that the document is closely held by the U.S. government.

Second, the government must prove that the document the defendant obtained, if

disclosed, would have been potentially damaging to the United States or might have



                                           13
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 20 of 37 PageID# 1692




been useful to a foreign nation or enemy of the United States at the time of the

conduct at issue.

      In determining whether a document is closely held, you may consider whether

the national defense information it contains has been classified by appropriate

authorities and whether it remained classified on the date or dates pertinent to the

Superseding Indictment. Where the national defense information has been made

public by the U.S. government and is found in sources lawfully available to the

general public, it is not closely held and as such does not relate to the national

defense. Similarly, where the sources of national defense information are lawfully

available to the public and the U.S. government has made no effort to guard such

information, the information itself does not relate to the national defense. Classified

information does not become lawfully available simply by virtue of having been

leaked and made public.

      The government, however, need not prove the potential disclosure of the

material would have caused actual damage or harm to the United States, or actually

aided a foreign nation or enemy of the United States. Instead, evidence of potential

damage or harm to the United States, or potential aid to a foreign nation or enemy of

the United States is sufficient to establish the second prong of the national defense

information element.

      During the trial, you may have heard the attorneys refer to certain evidence or

materials as classified information, or that certain information was classified.

Classified information is information that has been determined pursuant to a system



                                          14
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 21 of 37 PageID# 1693




established by the Executive Branch to require protection against unauthorized

disclosure. Although national defense information is not the same as classified

information, you may consider the fact that information was classified in determining

whether the information at issue was national defense information.


AUTHORITY: Adapted from 18 U.S.C. § 793(c); Superseding Indictment; 1 Hon.
Leonard B. Sand, et al., Modern Federal Jury Instructions – Criminal, ¶¶ 29-17, 29-
23 (Matthew Bender Nov. 2020); Eric Wm. Ruschky, Pattern Jury Instructions for
Federal Criminal Cases, District of South Carolina at 173 (2019 Online Edition); Jury
Instructions at 1202:9–1203:10, United States v. Mallory, No. 1:17-CR-154-TSE (E.D.
Va. June 7, 2018); Jury Instructions at 1542:10–1544:6, United States v. Sterling, No.
1:10-CR-485-LMB (E.D. Va. Jan. 22, 2015); Jury Instructions at 37 (relevant
instruction attached from prosecuting attorney as the instructions are not on public
docket), United States v. Hoffman, 955 F. Supp. 2d. 555 (E.D. Va. 2014); Gorin v.
United States, 312 U.S. 19, 28 (1941); United States v. Squillacote, 221 F.3d 542, 575-
80 (4th Cir. 2000); United States v. Morison, 844 F.2d 1057, 1071-72 (4th Cir. 1988);
United States v. Truong Dinh Hung, 629 F.2d 908, 918 n.9 (4th Cir. 1980).




                                          15
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 22 of 37 PageID# 1694




         DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 11

                Count 2 – The Nature of the Offense Charged

      The indictment charges the defendant with the retention and transmission

of National Defense Information and causing the communication of National

Defense Information. The indictment reads as follows:

      Beginning on or about February 28, 2014, and continuing on or about
      December 17, 2015 in the Eastern District of Virginia, the defendant,
      DANIEL EVERETTE HALE, having unauthorized possession of, access to,
      and control over the following documents related to the national defense,
      willfully:

      a. Retained the documents and failed to deliver them to the officer or
         employee of the United States entitled to receive them; and

      b. Communicated, delivered, and transmitted such documents to a person
         not entitled to receive them.

The documents that are the subject of Count Two are: Documents A, B, C, D, E, F,

G, I, J, K, and M.

      Count 2 charges a violation of Section 793(e) of Title 18 of the United States

Code, which provides:

      Whoever having unauthorized possession of … any document … relating to
      the national defense, . . . , willfully communicates, delivers, transmits or
      causes to be communicated, delivered, or transmitted, … the same to any
      person not entitled to receive it, or willfully retains the same and fails to
      deliver it to the officer or employee of the United Stated entitled to receive it
      [commits a crime].


AUTHORITY: Superseding Indictment; Title 18, United States Code, Section
793(e).




                                         16
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 23 of 37 PageID# 1695




         DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 12

          Count 2 – The Essential Elements of the Charged Offense

       Every crime has what are called elements, which are the essential components

of that crime. For a defendant to be found guilty of a particular crime, the government

must produce enough evidence to establish each element of the crime beyond a

reasonable doubt.

       In order to prove the defendant guilty of the retention and transmission of

National Defense Information and causing the communication of National Defense

Information, the government must prove each of the following elements beyond a

reasonable doubt:

      First, that the defendant had unauthorized possession of the Documents A, B,

C, D, E, F, G, I, J, K, and M as described in the Superseding Indictment;

      Second, that the documents were related to national defense, as that term is

legally defined; and

      Third, that on February 28, 2014, and continuing on or about December 17,

2015, the defendant either: (a) willfully retained a document related to the national

defense and failed to deliver it to the officer or employee of the United States

entitled to receive the document; or (b) willfully communicated, delivered, and

transmitted a document related to the national defense to a reporter or a reporter’s

online news outlet, who were not entitled to receive it.

AUTHORITY: Adapted from 18 U.S.C. § 793(e); Superseding Indictment; 1 L. Sand,
et al., Modern Federal Jury Instructions, Section 29.04, Instruction 29-21 (2013).
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 24 of 37 PageID# 1696




           DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 13

                     Count 2 - First Element – Possession

       The first element the government must prove beyond a reasonable doubt is

that the defendant had unauthorized possession of the Documents A, B, C, D, E, F,

G, I, J, K, and M as described in the Indictment.

       The word “possession” is a commonly used and commonly understood word.

It means the act of having or holding property or the detention of property in one’s

power or command. Possession may mean actual physical possession or

constructive possession. A person has constructive possession of something if he

knows where it is and can get it any time he wants, or otherwise can exercise

control over it.

       A person has unauthorized possession of something if he is not entitled to

have it.




AUTHORITY: 1 L. Sand, et al., Modern Federal Jury Instructions, Section 29.04,
Instruction 29-22 (2013).




                                        18
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 25 of 37 PageID# 1697




          DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 14

   Count 2 – Second Element – Information Related to National Defense

       The second element the government must prove beyond a reasonable doubt

is that the documents are connected with the national defense of the United States.

       Whether a document is national defense information is a question that the

government must prove beyond a reasonable doubt by proving that the document

is both closely held by the United States and that its disclosure would be potentially

damaging to the United States or might be useful to a foreign nation or an enemy

of the United States. The term “national defense information” is a legal term and

is further defined in Jury Instruction No. ___.




AUTHORITY: 1 L. Sand, et al., Modern Federal Jury Instructions, Section 29.04,
Instruction 29-23 (2013); Adapted from United States v. Mallory, 709 F. Supp. 2d 455
(E.D. Va. 2010), aff’d, 461 F. App’x 352 (4th Cir. 2012).




                                         19
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 26 of 37 PageID# 1698




          DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 15

  Count 2 – Third Element – Defendant Willfully Retained and Failed to
    Deliver Document or Willfully Communicated it to the Reporter

      The third element the government must prove beyond a reasonable doubt is

that the defendant either (a) willfully retained documents related to the national

defense and failed to deliver them to an officer or employee of the United States

entitled to receive the document; or (b) willfully communicated, delivered, and

transmitted a document related to the national defense to the reporter or the

reporter’s online news outlet, who were not entitled to receive the documents. The

specific documents at issue in Count 2 are Documents A, B, C, D, E, F, G, I, J, K,

and M.

      In deciding whether the person who received the document at issue was

entitled to have it, you may consider all the evidence introduced at trial, including

any evidence concerning the classification status of the document or testimony

concerning limitations on access to the documents.

      An act is done willfully if it is done voluntarily and intentionally and with

the specific intent to do something the law forbids, that is to say, with a bad purpose

either to disobey or disregard the law.

      The government need not prove that the defendant actually delivered

Documents A, B, C, D, E, F, G, I, J, K, and M as described in the Indictment – it is

enough to prove that the defendant merely attempted to do so.            Further the

government need not prove that the defendant did the act himself – it is enough to



                                          20
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 27 of 37 PageID# 1699




prove that he merely caused the act to be done.


AUTHORITY: Adapted from 18 U.S.C. § 793(e); Superseding Indictment; 1 L. Sand,
et al., Modern Federal Jury Instructions, Section 29.04, Instruction 29-25 (2013).




                                       21
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 28 of 37 PageID# 1700




          DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 16

                Count 3 – The Nature of the Offense Charged

       The indictment charges the defendant with causing the communication of

National Defense Information. The indictment reads as follows:

       Beginning on or about February 28, 2014, and continuing on or about
       December 17, 2015 in the Eastern District of Virginia, the defendant,
       DANIEL EVERETTE HALE, having unauthorized possession of, access to,
       and control over the following documents related to the national defense,
       willfully:

       Communicated, delivered, transmitted, and caused to be communicated,
       delivered and transmitted, and attempted to communicate, deliver and
       transmit, and cause to be communicated, delivered and transmitted, such
       documents to person [other than the Reporter or the Reporter’s news
       organization] not entitled to receive them, through the publication,
       dissemination, and distribution to the general public of articles and books
       concerning Classified Documents A-G, I-K, and M.

       The indictment charges the defendant with violating section 793(e) of Title

18 of the United States Code. That section provides:

       Whoever having unauthorized possession of … any document … relating to
       the national defense, . . . willfully communicates, delivers, transmits or
       causes to be communicated, delivered, or transmitted, … the same to any
       person not entitled to receive it [commits a crime].




AUTHORITY: Superseding Indictment; Title 18, United States Code, Section 793(e).




                                        22
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 29 of 37 PageID# 1701




         DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 17

                    Count 3 - First Element – Possession

      **See Defendant’s Proposed Instruction No. 13**




AUTHORITY: 1 L. Sand, et al., Modern Federal Jury Instructions, Section 29.04,
Instruction 29-22 (2013).




                                      23
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 30 of 37 PageID# 1702




          DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 18

   Count 3 – Second Element – Information Related to National Defense

       **See Defendant’s Proposed Instruction No. 10**




AUTHORITY: 1 L. Sand, et al., Modern Federal Jury Instructions, § 29.04,
Instruction 29-23 (2013); Adapted from United States v. Mallory, 709 F. Supp. 2d 455
(E.D. Va. 2010), aff’d, 461 F. App’x 352 (4th Cir. 2012).




                                        24
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 31 of 37 PageID# 1703




          DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 19

  Count 3 – Third Element – Defendant Willfully Communicated it to the
              Public, Which Was Not Entitled to Receive It

      The third element the government must prove beyond a reasonable doubt is

that the defendant willfully communicated, delivered, and transmitted a document

related to the national defense to persons, other than the Reporter or the Reporter’s

news organization, who were not entitled to receive them and that this was done

through the publication, dissemination and distribution to the general public of

articles and books concerning the Documents. The specific documents at issue in

Count 2 are Documents A, B, C, D, E, F, G, I, J, K, and M.

      In deciding whether persons who received the document at issue were

entitled to have it, you may consider all the evidence introduced at trial, including

any evidence concerning the classification status of the document or testimony

concerning limitations on access to the documents.

      An act is done willfully if it is done voluntarily and intentionally and with

the specific intent to do something the law forbids, that is to say, with a bad purpose

either to disobey or disregard the law.

      The government need not prove that the defendant actually delivered

Documents A, B, C, D, E, F, G, I, J, K, and M as described in the Indictment – it is

enough to prove that the defendant merely attempted to do so.            Further the

government need not prove that the defendant did the act himself – it is enough to



                                          25
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 32 of 37 PageID# 1704




prove that he merely caused the act to be done.


AUTHORITY: 1 L. Sand, et al., Modern Federal Jury Instructions, Section 29.04,
Instruction 29-25 (2013).




                                       26
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 33 of 37 PageID# 1705




            DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 20

            Count 5 – The Essential Elements of the Charged Offense

       Every crime has what are called elements, which are the essential components

of that crime. For a defendant to be found guilty of a particular crime, the government

must produce enough evidence to establish each element of the crime beyond a

reasonable doubt.

      In order to prove the defendant guilty of the offense of theft of government

property, the government must prove the following three elements beyond a

reasonable doubt:

      First, that the record or thing of value described in the Superseding

Indictment belonged to the United States and that the property had an economic

value at the time charged;

      Second, that the defendant either (a) stole or converted that property to his

own use or the use of another, or (b) that the defendant conveyed or disposed of that

property and did not have legal authority to do so; and

      Third, that the defendant acted knowingly and willfully with the intent to

permanently or temporarily deprive the government of the use and benefit of its

property.

      If you find the defendant guilty of this offense, you will also have to determine

whether the defendant stole property worth more than $1,000 in total.

AUTHORITY: Adapted from  L. Sand, et al. Modern Federal Jury Instructions § 1-
119 (First Circuit § 4.18.641 (updated Dec. 9, 2019)).




                                          27
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 34 of 37 PageID# 1706




            DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 21

                                      Venue

     The government has to prove venue by a preponderance of the evidence and it


must do so separately with respect to each count of the Superseding Indictment. This


means that the government has to convince you that it is more likely than not that


venue exists in the Eastern District of Virginia with respect to each count of the


Indictment.


     In order for venue to exist in the Eastern District of Virginia, the essential


conduct element of each offense must have taken place in the Eastern District of


Virginia.    The essential conduct element is the act that the statute charged


criminalizes. For example, if Count 3 charges the unlawful communication, delivery


or transmission of national defense information to a person other than the reporter,


then the “essential conduct element” is the communication, delivery or transmission


of the information.    Even though Count 3 has other elements, such as the


unauthorized possession of documents related to the national defense, that


unauthorized possession is not the “essential conduct element” because it is not the


act that is outlawed by the charged statute.




                                        28
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 35 of 37 PageID# 1707




AUTHORITY: United States v. Jefferson, 674 F.3d 332, 365 (4th Cir. 2012); United
States v. Sterling, 860 F.3d 233, 243-44 (4th Cir. 2017).




                                      29
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 36 of 37 PageID# 1708




           IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF VIRGINIA
                         Alexandria Division
                                           )
UNITED STATES OF AMERICA                   )
                                           )    No. 1:19-cr-59
             v.                            )
                                           )    Hon. Liam O’Grady
DANIEL EVERETTE HALE,
                                           )
             Defendant.                    )
                                           )

                                 VERDICT FORM

                                      Count 1

      With respect to Count 1, obtaining national defense information knowing
that he would dispose of it by violating Section 793(e) of Title 18 of the United
States Code (communicating, delivering or transmitting national defense
information), We, the Jury, find the Defendant, Daniel Everette Hale:

             Not Guilty __________             Guilty __________

                                      Count 2

      With respect to Count 2, retention and transmission of national defense
information, (answer both parts):

      a. With respect to the offense of retaining documents containing national
         defense information and failing to return them to an officer or employee of
         the United States entitled to receive them, We, the Jury, find the
         Defendant, Daniel Everette Hale:

             Not Guilty __________             Guilty __________

      b. With respect to the offense of communicating, delivering or transmitting
         documents containing national defense information to a person not
         entitled to receive them, We, the Jury, find the Defendant, Daniel
         Everette Hale:

             Not Guilty __________             Guilty __________
Case 1:19-cr-00059-LO Document 192 Filed 03/29/21 Page 37 of 37 PageID# 1709




                                      Count 3

      With respect to Count 3, causing the communication of national defense
information, We, the Jury, find the Defendant, Daniel Everette Hale:

            Not Guilty __________               Guilty __________


                                      Count 4

      With respect to Count 4, disclosing classified communication intelligence
information, We, the Jury, find the Defendant, Daniel Everette Hale:

            Not Guilty __________               Guilty __________


                                      Count 5

      a. With respect to Count 5, theft of government property, We, the Jury, find
         the Defendant, Daniel Everette Hale:

            Not Guilty __________              Guilty __________

      (if “Guilty,” answer question b):

      b. With respect to the value of the government property at issue in Count
         Five, We, the Jury, find that the government

            Has __________                     Has Not __________

            Proven that the value of the property was greater than $1,000.



      So say we all this _____ day of April, 2021.



                                          __________________________________
                                          Foreperson
